OFFICE OF THE ATTORNEY             GENERAL      OFTEXAS
                                  AUSTIN




Honoreble I. Fredecki
County xusitor
Galveston,Terns
Dear Sir:




                                                    on OS the above quos-
tion   has   been   r4


                                                    lstter     an    mbstan-
tiallyailroll
                                           9 there were eatabllrhd tbma
                                                     1 thly of mhloh
                                                   44n r4iie4mNJ
                                                               ana Qam-


                             sing areae at this tims ta abolfahthose
                             4 Comalasionera*Chart la oonneatlon
                             a4ring   county-lid8    dr~hag4        aae   mii~t4-
                          been proposed to levy a tax Sor aonstmstlen
                         f dralnags dltahea.
        It Is a basis prinaiple of any kinI of texatlon,whethe
general or by means ot spedal asstmtwsnt, that those 6boulb
psy who are beneritee..IAssordlngly,  the aosts mat be borne
by those who are beneritee. &$Kcl’Ctl t8X4tiOll Of ~thOS8 WhO 1iYC
r%thln the tlistriotmy be resorted to, or, as is frequently
Honorable I. Predecki, LZay8, 1939, pega $2




done, assessnant of benefits to r,artlculartracts of land
my be laid upon an acreage basis, and constituteda tlrst
lien upon the lands subject only to stete and county taxes.
        We are of the opinion that a tax levy.can not pro-
perly be made against the permanent inprovment fund for this
purpose. Under the rule or statutory and constitutionalOOII-
atruotloa,known aa the dootrine or ejurdem generia, general
rorde following an enumerationof partloularor qteolfia
thing@will be ooatlamlto thin&a oi the aaxieklndi SO Tex.
      Pnmn44, 8081 R or u Oil-Gomp+ayva. olaaya oity
~Zfurls
0..0 & Y. Qaoqmay,106 Tex. 94. Uneer Article8, Seotioa
9, of the Cohatltutfon,taxes for the permanentirrpromnt
l?md oi Qalveaton Oounty, aa well aa all other oountii8 in
this atate, are levlea~and oolleoted for the pukpore *oreoI
ting antloon8tmotlng bulldlnga, atreet8, mewem, ntermrka
and other permanent lmprovdpontaa,and we are or the opinion
tbet the purpoe44of a drainagerryrtema0 not ooma ethln
the above enumeratedreatrlotiom.
        The @amral iopd, In our oplnlon, Is the only fund.
again06 whloh a tax ior that purpose ooul& poerlbljbe lerisa
and then only after the purpose haa been detexmiued to bo me
of benefitg4n4rallyto the oourkty  aa a whole,.andunder tlm
llaatsstatedin your latter'10oonstrue the benefitof luoh
a tax to be in rarer ot only those who re&l4 or own     P-Y
in the area oontigubprto the drainagew&em.     Aoaor ln&y,
ander the olrmnstanoes,~4 do not think a lety O(ULprop4rly
be sladeagslmt this funflfor auah a pm-pow.
        Renoe,t&l8 department~eopinionlrrthat the Od8-
slonera* Court 1s withoutauthority to 14vy a tax Sor ths
conatruotionand malntenanoe of a drainage systemfor reelam-
tlon purposes in any rmannarother than that ‘prorided In Qhapta
40, page 78 of the &ta of 1907, Thirtieth LsgirhtUre, and
Chaptsrll8,page 245 of the r\atsof 1911, Thirty-aeaon+   Legis-
lature, Rggular Session, oarrlsd forward into Veraon*e Ann@-
tated Statutea as Arttale 8097, et seq. These laws oontsm-
plated the need ror prdper drainage for reolaaationpurpo8e8
such as are now being 00nsieeroeby your oounty aad reaognix~
Honorcble I. Predecki,ILay8, 1939, page #3




the inadquacy of the than existing laws for such purposer.
?he emr&enoy clause of each of the above cited laws indi-
oated that because of the inadequaoyof the law at that
tine, the msaage of said Acts constitutedan energenoyend
an imperativenecessity that said Lets be effectivefrom
and after their passage.
        In our opinion, these lewe were lnteaded to apply
the aeflolenoyunder the old law and now protide,theonly.
method by ahleh a county ooula undertake oounty-wldodmln-
age and maintenanoe.

                                 Very truly youre
                              ATTORUE!C
                                      C-b-     OF TRXAS
                              FJy-           d. .Q5-
                                      Clerenoe E. Crcme
                                              Aaslrtant
cm-s

APPROVED: